BLACKBIRD, Justice
(specially concurring) .
I do not agree with much of what is said in the majority opinion. I think that on the basis of a correct analysis of the facts and the proper interpretation of the law applicable thereto, plaintiff in error has a just claim against defendant in error, but since his action is in reality against' the State (as' demonstrated in Antrim Lumber Company v. Sneed, cited in the majority opinion), the fact that the State has not given its consent to be so sued is fatal to. his recovery thereon.